DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21-23 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVries et al. (2009/0102484).
DeVries et al. disclose a circuit having an RF coil 50 coupled to amplifiers U1, U2, tuning circuitry Ca, Cb coupled across inputs of the amplifier U2, tuning circuitry C12, C13 coupled across inputs of the amplifier U1; feedback circuitry 31 from the output of the amplifier U1 and an input of the amplifier U1; and feedback circuitry 304 from the output of the amplifier U2 and an input of the amplifier U2. Note paragraphs [0026]-[0046] and Figs. 1, 3, and 4A.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 32 and 34 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11 and 16 of prior U.S. Patent No. 10,890,634. This is a statutory double patenting rejection.
Claims 32, 34, and 27 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11, 14, and 15 of prior U.S. Patent No. 10,890,634. This is a statutory double patenting rejection.
Claims 25 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,890,634. This is a statutory double patenting rejection.
Claims 26, 25, and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6 and 7 of prior U.S. Patent No. 10,890,634. This is a statutory double patenting rejection.


s 27 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6 and 8 of prior U.S. Patent No. 10,890,634. This is a statutory double patenting rejection.
Claims 28 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6 and 9 of prior U.S. Patent No. 10,890,634. This is a statutory double patenting rejection.
Claims 23 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6 and 10 of prior U.S. Patent No. 10,890,634. This is a statutory double patenting rejection.
Claims 24 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,890,634. This is a statutory double patenting rejection.
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32, 34, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-16 of U.S. Patent No. 10,890,634. Although the claims at issue are not identical, they are not patentably the claims of US Patent No. 10,890,634 read on the instant invention’s claims.
	As to claims 1 and 6 of US Patent No. 10,890,634, they recite the same elements as the instant invention’s claim 21.  As to claim 1 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 24.
	As to claim 5 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 22.
	As to claim 10 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 23.
	As to claim 6 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 25.
	As to claim 7 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 26.
	As to claim 8 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 27.
	As to claim 9 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 28.
	As to claim 2 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 29.
	As to claim 3 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 30.	
	As to claim 4 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 31.

	As to claims 1 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claims 38 and 40.
	As to claim 2 of US Patent No. 10,890,634, it recites the same elements as the instant invention’s claim 39.
	As to claims 11 and 16 of US Patent No. 10,890,634, they recite the same elements as the instant invention’s claims 32 and 34.
	As to claims 6 and 9 of US Patent No. 10,890,634, they recite the same elements as the instant invention’s claims 32 and 34.
	As to claims 1 and 2 of US Patent No. 10,890,634, they recite the same elements as the instant invention’s claims 32 and 34.
	As to claims 11, 14, and 15 of US Patent No. 10,890,634, they recite the same elements as the instant invention’s claims 32, 34, and 37.

Allowable Subject Matter
Claims 33, 35, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUSAN S LEE/                                                                                           
Primary Examiner, Art Unit 2852                                                                                                             

sl